Citation Nr: 1118591	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for low back disorder. 

2.  Entitlement to service connection for a thyroid disorder.  

3.  Entitlement to service connection for bilateral knee disorder.   

4.  Entitlement to service connection for depression. 

5.  Entitlement to service connection for posttraumatic stress disorder. 

6.  Entitlement to service connection for anxiety disorder. 

7.  Entitlement to service connection for hepatitis C. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of entitlement to a separate rating for a left and right hip disorder, which was raised by the Veteran during the January 2011 Board hearing, has not been adjudicated by the agency of original jurisdiction and is referred back to the RO for appropriate action.

The appellant is a veteran who served on active duty from August 1974 to March 1977.  He also had periods of active duty for training and inactive duty for training in the Alabama Army National Guard from June 1980 to June 1982, and from August 1985  to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied all of the issues on appeal.  

In January 2011 the Veteran testified before the undersigned Veterans Law Judge regarding his claims.  A transcript of the hearing is in the claims file.

The issue of new and material evidence for service connection for a low back disorder, and the issues of service connection for hepatitis C, depression, anxiety disorder, and posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with or treated for a thyroid disorder during service or in the year after service, and any current thyroid disorder is not related to service.

2.  The Veteran has not been treated for complaints involving either knee since service, and he does not have a diagnosed knee disorder.


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred, and may not be presumed to have been incurred, during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A claimed bilateral knee disorder was not incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice on the issues decided herein by letters dated in April and September 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The letters also included notice of how VA determines the effective date and the degree of disability assignable. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The Board is satisfied that VA's duty to assist has been met.  The RO has obtained active duty service treatment records (STRs), National Guard treatment records, VA treatment records, and private treatment records.  The Veteran also testified before the undersigned Veterans Law Judge in a Travel Board hearing; the transcript of which is in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the issues decided below.  In this regard the Board notes that while the Veteran reports that he has been granted Social Security disability benefits, he avers that this award was based on his back disorder and his psychiatric disorders.  Accordingly, the Board finds that the Veteran's Social Security records are not germane to his claims for service connection for a thyroid disorder or a bilateral knee disorder.  Delay in the issuance of this decision for acquisition of those records is accordingly not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

There is also an indication of extant treatment records at the Murfreesboro VAMC, but as these are reportedly psychiatric treatment records, they are not germane to the issues decided in this appeal, so delay in the issuance of this decision for acquisition of those records is not warranted.  Id.  

The Board further notes that the Veteran has not been provided a VA examination regarding his claim of service connection for a thyroid disorder or his claim of service connection for a bilateral knee disorder, but finds that none is required in this case.  Such development is necessary if the information and evidence of record contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); but see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

With regard to the claim of service connection for a thyroid disorder, while the Veteran does have a currently diagnosed thyroid disorder, there is no competent evidence of an event, injury, or disease in service or in the year thereafter, and no competent evidence of a nexus to service, so a VA examination with nexus opinion is not necessary.  Soyini, 1 Vet. App. 540, 546.

With regard to the claim of service connection for a bilateral knee disorder, while the Veteran did complain on one occasion only during service of right knee pain, there is no post-service evidence of a diagnosed disability or symptoms of a knee disorder, and no competent evidence of a nexus to service, so a VA examination with nexus opinion is not necessary.  Id.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this claims decided herein, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims of service connection for a thyroid disorder and a bilateral knee disorder.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Some chronic diseases, such as a disease of an endocrine gland (endocrinopathies), may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service connection, thyroid disorder 

Facts

The Veteran seeks service connection for a thyroid disorder.  During his 2011 Board hearing he testified that he had noticed little knots on his neck during service.

STRs contain no record of any complaints, diagnosis, or treatment for knots on the neck, much less a thyroid disorder.

Post service treatment records dating from 2007 confirm that the Veteran currently has a thyroid disorder.  A biopsy by VA in or around April 2007 found "thyroid mass, follicular cells on FNA."  

Analysis

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in Service

On the basis of STRs alone, the Veteran did not complain of and was not treated for knots on his neck, much less a thyroid disorder, in service, and a thyroid disorder was not otherwise affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology & 
38 C.F.R. § 3.303(d) - First Diagnosed after Service

As STRs contain no mention of chronicity during service, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim of service connection for a thyroid disorder.  

In 2011 the Veteran stated that he noticed that he had "little knots" on his neck in-service at his age of 18 or 19, but he did not elaborate as to the location, size, duration, or other characteristics of these knots.  Moreover, there is no post-service evidence of a thyroid disorder until 2007; some 34 years after active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim)  In this case, the huge lapse of time between the Veteran's 1977 separation from active duty service and the medical evidence of a thyroid disorder in 2007 is highly probative evidence against the Veteran's claim of service connection.  

To the extent the Veteran's statements are offered as proof of continuity, although he is competent to describe his symptoms, his assertion of continuity since service is not credible because 1) there is no evidence that the knots complained of in 2011 were any more symptomatic of a thyroid disorder as opposed to acne, pseudofolliculitis barbae, or some other disorder; and 2) the Veteran only testified that he noticed knots in service, not afterwards.  Moreover, while STRs are voluminous and include complaints of a host of other ailments (so much so that the Veteran was suspected of malingering), the Board finds it significant that the Veteran did not complain during active duty, or indeed during a period of active duty for training, of knots on his neck.  The Board accordingly does not find the Veteran's late day assertion of thyroid symptomatology during service, or his insinuation of continuity of symptomatology afterwards, to be credible.

To the extent that the Veteran's statements are offered as a lay opinion on the incurrence of his current thyroid disorder, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and do not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge); see also Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded); see Nieves-Rodriguez, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized knowledge, education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be considered as evidence in support of the claim.

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

As the Board may consider only competent evidence to support its finding on the question of a medical nexus or medical causation, and as the Veteran's lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against a finding of continuity of symptomatology; so service connection under 38 C.F.R. § 3.303(b), or as a disability first diagnosed after service under 38 C.F.R. § 3.303(d), is not established and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

As for service connection on a presumptive basis, there is no competent evidence of a thyroid disorder within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A VA examination is likewise not warranted since there is no medical evidence of a thyroid disorder in service, and no competent evidence suggestive of a link to service.   McLendon, 20 Vet. App. 79.

Service connection, bilateral knee disorder 

Facts

The Veteran's May 1974 enlistment examination found scars on both knees (a skin abnormality), but no disorder of either knee was found or noted.

STRs include a lone complaint on September 30, 1974, of a knot on the anterior aspect of the right knee.  The Veteran said that he had bumped the knee on the bumper of a car.  Diagnosis was contusion and abrasion over the tibial tubercle.  Examination of the knee found no effusion, and range of motion was normal.  Treatment was heat as needed.  There is no other mention in STRs, including National Guard STRs, of a right or left knee disorder.

There is no post-service medical evidence of a right or left knee disorder.  Based on the Veteran's complaints of pain, x-rays were performed in August 2007, which were normal. 

During his January 2011 Board hearing the Veteran testified that his current complaints had to do with his hips as opposed to his knees.

Analysis

STRs contain no record of a chronic knee disorder.  There is also no mention in post-service medical records, including the Veteran's VA active problem list, of a knee disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In fact, apart from the Veteran's August 2007 claim for service connection, in which he merely listed "knees" as a disorder for which service connection was sought, there is no lay evidence of a current disorder.  

Accordingly, in the absence of a currently diagnosed, service-connectable disorder, service connection for a left or right knee disorder must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is certainly competent to report that he has knee pain.  However, a symptom, such as pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the Veteran does not have a diagnosed knee disorder, further development, such as a VA examination, is not warranted.


ORDER

Service connection for a thyroid disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

Before a decision on the issue of new and material evidence for a low back disorder, and the issues of service connection for hepatitis C and multiple psychiatric disorders can be reached, further procedural and evidentiary development is warranted.

In a decision dated in April 1998 the Board denied a previous appeal for service connection for a back disability.  In February 2007 the Veteran submitted a new claim for service connection for a low back disorder, and in January 2011 he testified that he has been granted Social Security disability benefits, and that this award was based, in part, on his back disorder.  See 38 C.F.R. § 3.159(c) (providing that VA will obtain Social Security records in cases where an individual seeks to reopen a finally decided claim).  He also indicated that his Social Security disability records were germane to his claims for service connection for his multiple psychiatric disorders.  As a request for these records has not been made, remand for the Veteran's Social Security is warranted.  38 C.F.R. § 3.159(c).

The Veteran also testified as to the VA treatment he has received, although he has memory difficulties.  He stated that before Hurricane Katrina, he was hospitalized at Murfreesboro and that he was then treated at the Mountain Home facility.  Hurricane Katrina was in 2005.  A VA note dated in June 2008 references a psychiatric hospitalization at Mountain Home in 2006.  The earliest records in the file from Mountain Home are dated in 2007.  Therefore, it appears a remand is warranted to search for additional VA treatment records.  38 C.F.R. § 3.159(c).

Also, after the hearing before the Board, the Veteran's representative submitted releases for VA to request some of the Veteran's private treatment records.  These requests should also be made.

In addition to the foregoing, the Veteran seeks service connection for hepatitis C.  In July 2008 a C&P examiner averred that the Veteran's hepatitis C was secondary to his post-service history of IV drug use.  Inasmuch as the Veteran avers that his drug use is related to his psychiatric disorders, the issue of service connection for hepatitis C is inextricably intertwined with that of service connection for psychiatric disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Review by the Board of the Veteran's appeal for service connection for hepatitis C is therefore deferred pending resolution of the remanded claims of service connection for depression, anxiety, and posttraumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's treatment and hospitalization records from  2000 to the present from (a) Murfreesboro, (b) Mountain Home, and (c) Birmingham. If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran's private treatment and hospitalization records from the Johnson City Medical Center and Regional Medical Center.  If necessary, make a follow-up request.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request the Veteran's disability records from the Social Security Administration and associate these with the claims file.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After the development is completed, adjudicate the issues on appeal.  If any decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


